Title: General Orders, 8 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown wednesday March 8th 1780.
            Parole Price—  C. Signs Civil Liberty.
          
          From the great scarcity of forage & difficulty of obtaining the necessary supplies, the General calls for a strict attention to the order of the 8th day of December last for sending away from Camp as many horses as possible.
          When hay cannot be issued and the supplies of grain will admit of it, eight quarts of grain are to be issued daily for each horse and when hay is issued, four quarts.
          All officers drawing forage from the Magazine or Brigade Forage Masters are to make returns of the number of horses which they actually have in camp and draw for them only; and the Commissary General of Forage is to pay the utmost attention to

having the forage distributed to the riding and waggon horses with the utmost equality during the present scarcity.
          All the great roads leading thro’ camp are to be cleared and repaired immediately by the brigades thro’ or near which they pass; and care is to be taken to have free communications opened from one brigade to another thro’out both lines of the army.
          The hot season approaching all possible attention is to be paid to cleanliness in the interior and environs of camp; Sinks are to be dug without delay—Every fair day the windows and doors of all the huts should be kept open the greatest part of the day, and the beding straw and bunks frequently aired.
          All officers on parade duty are to pay a strict attention to the performance of the honors due to the General & Field officers agreeable to the established regulations.
        